Citation Nr: 0529696	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a major affective 
disorder, depression and/or a bipolar disorder, to include as 
due to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 30 percent 
for asthma.

3.  Entitlement to an initial rating higher than 10 percent 
for an undiagnosed illness manifest by diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1992, including service in the Southwest Asia theater of 
operations from June 8, 1991, to September 3, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board first considered this appeal in April 
2001, and remanded the claim of entitlement to service 
connection for a psychiatric disorder to the RO for 
additional development.  All requested development was 
performed, but the RO continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for further appellate consideration.

The Board notes that the veteran's representative raised the 
issue of entitlement to service connection for hemorrhoids as 
secondary to service-connected diarrhea in its January 2004 
presentation.  This issue is not before the Board for 
adjudication and, as such, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a psychiatric disorder that 
began during active service or as a consequence of active 
service.

3.  The veteran has mild to moderate bronchial asthma with a 
Forced Expiratory Volume in one second (FEV-1) to Forced 
Vital Capacity (FVC) ratio of 69 percent.

4.  The veteran has frequent episodes of bowel disturbance 
with abdominal distress.


CONCLUSIONS OF LAW

1.  A major affective disorder, depression and/or a bipolar 
disorder was not incurred in, aggravated by, or incurred as a 
consequence of active service.  38 U.S.C.A. § 1110, 1112, 
1113, 1117, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2005).

2.  Criteria for a rating higher than 30 percent asthma have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6602 (2005).

3.  Criteria for a rating higher than 10 percent for an 
undiagnosed illness manifest by diarrhea have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2002 and May 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer in October 1999; the veteran was also 
given the opportunity to testify before the Board, but 
declined to so, specifically withdrawing his request for a 
Board hearing in July 2003.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in August 2004, that he did 
not have any additional evidence to submit to substantiate 
his claims.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Service connection

The veteran asserts that he experiences a psychiatric 
disorder, one that he most often describes as a bipolar 
disorder, as a result of his service.  He contends that sleep 
difficulties that he experiences are due to a psychiatric 
disorder that began as a result of some type of exposure in 
the Persian Gulf.  The veteran testified before an RO hearing 
officer that he did not receive any psychiatric treatment 
during service, but believes that his problems subsequent to 
service are results of the stress he experienced during his 
active service.  Post-service treatment records show both 
inpatient and outpatient treatment for polysubstance 
dependence, alcohol abuse, a possible drug-induced mood 
disorder, and a bipolar disorder with depression.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran seeks service connection for a psychiatric 
disorder and psychoses are deemed to be chronic diseases 
under 38 C.F.R. § 3.309(a).  Thus, the Board will consider 
whether service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3).  Specifically, the evidence must show that a 
chronic disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
March 1992, the evidence must show that a chronic disease 
manifest to a degree of ten percent by March 1993, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Additionally, because the veteran claims that his 
psychiatric disorder may be due to some type of exposure 
during his period of service in the Persian Gulf, the Board 
points out that except as provided in paragraph (c) of 
38 C.F.R. § 3.317, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of ten percent or more not later than December 31, 
2006; and, (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 
C.F.R. Section 3.317(a)(1), a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that VA determines; or, (C) any diagnosed illness 
that VA determines in regulations to warrant presumptive 
service connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom 
illness include, but are not limited to:  (1) fatigue, (2) 
signs or symptoms involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

Consistent with the veteran's assertions, his service medical 
records do not show any complaints of treatment for a 
psychiatric disorder and/or sleep disturbances.  Post-service 
treatment records start in 1994, and show that the veteran 
was referred for a psychiatric evaluation in November 1994, 
to rule out post-traumatic stress disorder and anxiety.  The 
evaluation report reflects that the veteran was not sure why 
he was referred for evaluation, that he had been experiencing 
stress over paying his bills, and that he did not have any 
complaints related to his period of service.  An Axis I 
diagnosis was not rendered at that time as criteria for such 
were not met.

Treatment records beginning in 1996 show that the veteran has 
been treated on numerous occasions for cocaine dependence and 
alcohol abuse.  During a detoxification program in October 
1996, it was noted that a mood disorder due to substance 
abuse needed to be ruled out.  Over the years, various 
diagnoses have been rendered based on complaints of 
difficulty sleeping, mood swings, agitation and irritability.  

The veteran has undergone two VA psychiatric examinations and 
been determined to have Axis I diagnoses of polysubstance 
dependence and a bipolar disorder.  In March 2003, the 
examiner reviewed the veteran's claims folder and medical 
treatment records in conjunction with an interview of the 
veteran and opined that it was less likely than not that the 
veteran's psychiatric disability had its onset during active 
service or was otherwise related to the veteran's service.

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertions that he believes his psychiatric symptoms began as 
a result of his period of active service.  Because there is 
no evidence that the veteran has medical training, he is not 
competent to offer a medical opinion to establish a 
relationship between his period of service and a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The only medical opinion of record clearly states that it is 
less likely than not that current psychiatric disability 
began as a result of service.  The medical records show that 
the veteran's complaints of difficulty sleeping are related 
to a diagnosed psychiatric disability and not due to an 
undiagnosed illness or chronic multisymptom illness.  Thus, 
because there is no medical evidence that a psychiatric 
disability was incurred during service, began within one year 
of discharge from service, or as a consequence of service, 
including service in the Persian Gulf, entitlement to service 
connection for a major affective disorder, depression and/or 
a bipolar disorder is denied.

Increased ratings

The veteran asserts that his asthma and diarrhea are more 
severe than evaluated.  He testified before an RO hearing 
officer in October 1999, that he had diarrhea about three 
days out of the week with three to four bouts of diarrhea on 
those days; he also testified that he used inhalers for 
shortness of breath three to four times per day.  Treatment 
records show only a few complaints of diarrhea and shortness 
of breath.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



Asthma

The veteran's bronchial asthma has been evaluated using 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  
This code allows for assignment of ratings based on FEV-1 and 
FVC scores as well as FEV-1/FVC ratios as follows:

FEV-1 less than 40 percent of predicted value; or, 
FEV-1/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory 
failure, or; require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-
suppressive medications      
....................................................100 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids 
....................60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC 
of 56 to 70 percent; or, daily inhalation or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication.....................30 percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC 
of 71 to 80 percent; or, intermittent inhalational 
or oral bronchodilator 
therapy...............................................................10 percent

The record contains pulmonary function study reports dated in 
February 1995, March 1999, and January 2002.  All studies 
show mild to moderate obstructive lung defect and diffusion 
capacity within normal limits.  A VA examiner noted in 
January 2002, that when current studies were compared to 
those of March 1999, it was apparent that the findings were 
stable.  At that time, the veteran had an FEV-1 score of 82 
percent predicted value, a FVC score of 99 percent of the 
predicted value and an FEV-1/FVC ratio of 69 percent.  He had 
no rales or wheezes and breath sounds were good.  The 
veteran's complaints were of shortness of breath with 
exertion and he related using inhalers as needed.

Given the evidence as outlined above, the Board finds that 
the highest rating available for assignment for asthma is the 
30 percent rating currently assigned based on the veteran's 
FEV-1/FVC ratio of 69 percent.  The score of 69 percent is on 
the higher side of the values for the 30 percent rating, 
showing that the veteran's asthma is not so severe as to be 
approaching the severity necessary for the higher rating of 
60 percent.  Additionally, using only FVC and FEV-1 values, 
the veteran would not even be assigned a compensable rating 
under Diagnostic Code 6602 or any other diagnostic code.  
Consequently, the Board finds that a higher rating is not 
warranted and there is no evidence to suggest the need for 
staged ratings.  As such, the veteran's request for a higher 
rating is denied.

Diarrhea

The veteran's complaints of diarrhea have been evaluated 
using criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7319, for irritable bowel syndrome as there is no diagnostic 
code that sets forth criteria for assigning disability 
evaluations for the exact disability experienced by the 
veteran.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§ 4.20.  

Diagnostic Code 7319 allows for the assignment of a 30 
percent evaluation when there is evidence of diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress; a 10 percent evaluation when 
there are frequent episodes of bowel disturbance with 
abdominal distress; and a noncompensable evaluation is 
assigned when there is evidence of disturbances of the bowel 
function with occasional episodes of abdominal distress.

The evidence of record consistently shows that the veteran 
has minimal complaints of abdominal distress and periodic 
diarrhea.  Although he recently asserted that he had 
alternating constipation and diarrhea, treatment records 
contain only complaints of diarrhea three to four days per 
week with occasional bleeding due to hemorrhoids.  Upon VA 
examination in March 1999, the veteran complained of watery 
or loose stool one day per week; at his VA examination in 
March 2002, he complained of loose stools averaging three 
days per week.  Colonoscopy performed in March 2002, showed 
only internal hemorrhoids and the diagnostic impression was 
diarrhea due to irritable bowel syndrome.

Treatment records dated through 2004, include very few 
complaints of diarrhea and no complaints of abdominal 
distress.  In September 2003, the veteran complained of 
hematochezia.  Conservative treatment with stool softeners 
was recommended.

Given the evidence outlined above, the Board finds that the 
10 percent evaluation assigned for moderate symptoms is 
generous in light of the minimal complaints of abdominal 
distress.  As such, the Board finds that assignment of a 10 
percent evaluation for frequent episodes of bowel disturbance 
with abdominal distress is the highest possible evaluation 
that may be assigned and a higher evaluation is denied as 
there is absolutely no objective evidence of constant 
abdominal distress even if the veteran was shown to 
experience alternating bouts of diarrhea and constipation.  
Additionally, there is no evidence showing the need for 
staged ratings.  Therefore, an evaluation higher than 10 
percent for diarrhea is denied.

Extra-schedular rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected asthma and diarrhea and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors to allow for a 
higher rating on an extra-schedular basis.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his asthma and/or diarrhea and his treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by shortness of breath and bouts 
of diarrhea has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairments experienced by the 
veteran and higher ratings are denied.


ORDER

Service connection for a major affective disorder, depression 
and/or a bipolar disorder, to include as due to an 
undiagnosed illness, is denied.

A rating higher than 30 percent for asthma is denied.

A rating higher than 10 percent for an undiagnosed illness 
manifest by diarrhea is denied.

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


